Citation Nr: 1521652	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.

2. Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.

4. Entitlement to service connection for a right wrist disability, to include as secondary to service-connected residuals of a fracture to the right second metacarpal.

5. Entitlement to service connection for gout.

(The claims of entitlement to service connection for a lumbar spine disability; entitlement to increased ratings for residuals of right second metacarpal and residuals of right ankle dislocation and sprain/fracture deformity of right tibia; claims for special monthly compensation (SMC) based on loss of use of the right hand and right foot; SMC based on need for regular aid and attendance of another or being housebound; claim for an annual clothing allowance; and claim for a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that denied service connection for gout, and an October 2008 rating decision that declined to reopen the Veteran's previously denied claims of entitlement to service connection for right and left knee disabilities and that denied service connection for a right wrist disability.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right knee disability, a right wrist disability, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Board denied entitlement to service connection for bilateral knee disabilities, to include as secondary to his service-connected ankle disability, in an August 2003 decision and that decision is final.

2. Since the August 2003 Board decision, the Veteran has not submitted new and material evidence in support of his claim for service connection for a left knee disability, to include as secondary to his service-connected ankle disability.

3. Since the August 2003 Board decision, the Veteran has submitted new and material evidence in support of his claim for service connection for a right knee disability, to include as secondary to his service-connected ankle disability.


CONCLUSIONS OF LAW

1. The August 2003 Board decision that denied service connection for a right and left knee disability is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. Evidence received since the August 2003 Board decision denying service connection for a left knee disability is not new and material, and the claim has not been reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3. Evidence received since the August 2003 Board decision denying service connection for a right knee disability is new and material, and the claim has been reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in January 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, service treatment records, and private treatment records.  The Veteran submitted private treatment records and written statements.  He was offered the opportunity to present testimony before the Board on the issues addressed herein but declined to do so.  Regarding the petition to reopen the claim for service connection for a left knee disability, a VA examination is not required as the claim has not been reopened for consideration on the merits.  Regarding the petition to reopen the claim for service connection for a right knee disability, that claim has been reopened for consideration on the merits and has been remanded for the scheduling of a VA examination.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board denied service connection for bilateral knee disabilities in August 2003 because a relationship between the knees and service or a service-connected disability was not found.  Board decisions are final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  The Veteran did not appeal these claims to the Court of Appeals for Veteran's Claims (Court).

At the time of the August 2003 Board decision, the evidence included VA treatment records and service treatment records.  A June 1994 VA examination report shows complaint of intermittent swelling of the right knee and ankle with intermittent pain.  He also reported having had problems since 1985 with his left knee and left ankle due his right ankle injury.  The right knee was within normal limits but for tenderness along the joint line.  Range of motion (ROM) was normal.  The left knee was normal.  No diagnosis of the knees was rendered.  A VA treatment record dated September 1994 shows X-rays of the knees were normal.  Records dated in 1995 show complaint of right knee pain and the Veteran's report of arthritis of the right knee; a diagnosis of degenerative joint disease of the right knee was rendered in June 1995.  In his July 1996 informal claim, the Veteran stated that he had arthritis of the right knee because he fell off a tank during service.  He reported having daily pain of the knees and shoulders in December 1996.  In June 1997, VA diagnosed probable acute exacerbation of degenerative joint disease of the bilateral knees.  X-rays from March 1998 show degenerative joint disease of the right knee.  A letter from his VA provider dated August 1998 indicates that he had a long history of chronic pain involving the knees.  Other VA treatment records dated in the 1990s show continued complaint of bilateral knee pain.

Another VA examination was conducted in December 1999.  X-rays of the left knee showed degenerative joint disease.  During his testimony before the Board in December 2002, the Veteran stated that his knee disabilities were due to his ankle and gout.  He also stated that his knees started hurting after his fall from the tank during service.  

Subsequent to the Board's denial of service connection for the bilateral knee disabilities, the Veteran submitted private treatment records from Kaiser.  In October 1999, the Veteran sought treatment after he fell and injured his right knee.  November 1999 magnetic resonance imaging (MRI) results showed degenerative osteoarthritic changes in the knee joint, along with a probable partial tear of the medial meniscus, and strain of the collateral ligament as well as the anterior cruciate ligament.  In January 2000, a treatment record appears to indicate that a torn medial meniscus of the right knee needed to be ruled out.  He had injections to his knees in May 2000. 

During a May 2006 VA examination, the examiner examined the right knee.  Degenerative joint disease was noted but not the etiology of the disorder.

During a February 2009 VA examination, the examiner diagnosed a history of right ankle and right distal tibia sprains with casting of the right ankle while in the service, now with chronic limitations in range of motion of the right ankle and right knee.

Based on the foregoing the Board finds that the Veteran has submitted new and material evidence as to his claim for entitlement to service connection for a right knee disability.  Per the February 2009 VA examiner, the Veteran had right ankle and right distal tibia sprains with casting of the right ankle while in the service, now with chronic limitations in range of motion of the right ankle and right knee.  While the examiner did not specifically indicate a relationship between the right knee and service-connected ankle or provide etiology of the right knee, the standard for reopening claims for consideration on the merits is low.  As such, the Board finds that the examiner's statement is sufficient to indicate a possible relationship between the right knee and service-connected right ankle, and for the purposes of reopening the claim, the evidence is both new and material.  Accordingly, the claim for service connection for a right knee disability, to include as secondary to the service-connected right ankle disability is reopened.  To this extent, the appeal is granted.  The issue of entitlement to service connection for the right knee disability is addressed in the remand below.

Regarding the left knee, the Board finds that the Veteran has not submitted evidence that is both new and material that suggests a link between any left knee disability and service or a service-connected disability.  Simply, the evidence submitted since the Board's August 2003 denial of service connection has not addressed the left knee etiology.  For this reason, the Board finds that none of the evidence added to the record since the August 2003 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the Veteran's claim for service connection for a left knee disability.  Therefore, the claim of entitlement to service connection for a left knee disability may not be reopened for consideration on the merits.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right ankle disability, has been reopened and to this extent, the appeal is granted.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right ankle disability, and the appeal is denied


REMAND

Reasons for Remand: To schedule VA examinations and obtain etiology opinions.

Regarding the claim for service connection for a right knee disability, the Board observes that during a February 2009 VA examination, the examiner diagnosed a history of right ankle and right distal tibia sprains with casting of the right ankle while in the service now with chronic limitations in range of motion of the right ankle and right knee.  It is unclear whether the examiner meant that the right knee disability is related to the service-connected disability; thus, on remand, a VA examination must be scheduled to determine whether the right knee disability is related to service or is due to or has been aggravated by his service-connected right ankle condition.  

Regarding the claim for service connection for a right wrist disability, during the February 2009 VA examination, the examiner diagnosed chronic right hand and wrist pain due to strains and limitations and fractures while in service.  Dorsiflexion was unassisted 3 degrees; palmar flexion 3 degrees; and radial deviation 3 degrees.  The Board observes that under Diagnostic Code 5215, limitation of motion of the wrist to less than 15 degrees dorsiflexion is compensable.  However, in this case, while the February 2009 examination report shows reports of pain and objective evidence of limitation of motion, a disability or underlying pathology has not been identified.  Therefore, on remand, a VA examination must be scheduled to determine the etiology of the Veteran's pain and limitation of motion and to determine whether the condition is related to service or the service-connected right hand condition.

Finally, for the claim for service connection for gout, the Board observes that the Veteran has not been provided a VA examination to determine the etiology of his condition.  The duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran claims that his gout started due to injury at the right ankle and right hand and spread throughout his body as a result of his injury.  Because the standard for providing a VA examination is low, the Board finds it prudent to schedule the Veteran for a VA examination to determine whether his gout is in any way related to service or due to or has been aggravated by his service-connected right hand and right ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee and right wrist disabilities.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.

After reviewing the claims file, including all lay statements from the Veteran, the examiner should opine whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has a current right knee disability that is related to service or is due to or has been aggravated (permanently worsened) by his service-connected right ankle condition.

After reviewing the claims file, including all lay statements from the Veteran, the examiner should opine whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has a current right wrist disability that is related to service or is due to or has been aggravated (permanently worsened) by his service-connected residuals of a fracture to the right second metacarpal.  The examiner must address the February 2009 VA examination which notes right wrist pain and limitation of motion.  The etiology of the pain and limitation of motion must be discussed.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his gout.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.  All necessary testing must be conducted and all symptoms reported in detail.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gout is related to service or to his service-connected disabilities, to include whether his service-connected disabilities have aggravated the condition.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


